ALLOWANCE
Claims 15-36 are allowed.

Priority
This application has claimed the benefit as a CON of Application Numbers 15/903,104 and 14/675,041 filed on 02/23/2018 and 03/31/2015, respectively. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2021 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Argument 1, Applicant argues that the combination of Falash and Tadokoro do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 15 and its dependent claims 16-25, and independent claim 26 and its dependent claims 27-36, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Falash et al. (US 2014/0186810 A1) and Tadokoro et al. (US 2009/0144367 
The prior art of record teaches a method of reconfiguring a system for simulating a cockpit, the system comprising a first infrastructure [Falash: Fig. 5, Para. 45, immersive station], a second infrastructure [Falash: Fig. 5, Para. 47, immersive stations are supported in parallel (i.e. side by side)], and an interactive computer program being shared by the first and second infrastructure [Falash: Fig. 4, Para. 46, immersive platform station computer system], the first infrastructure and the second infrastructure being physically disconnected from one another [Falash: Fig. 5, Para. 47, immersive stations are supported in parallel (i.e. side by side)], the first infrastructure replicating a first portion of the cockpit intended to accommodate a first pilot [Falash: Fig. 5, (8), Paras. 45-46, 54, the input devices being used by the at least one user to train during a simulation (i.e. training devices, controls, etc.)], the second infrastructure replicating a second portion of the cockpit intended to accommodate a second pilot or an instructor station to accommodate an instructor [Falash: Fig. 5, (8), Paras. 45-46, 54, the input devices being used by the at least one user to train during a simulation (i.e. training devices, controls, etc.)], the first infrastructure comprising a first display screen [Falash: Fig. 5, (6), Para. 53, main display to simulate out-the-window virtual scene data (i.e. environment)], the second infrastructure comprising a second display screen [Falash: Fig. 5, (8), Paras. 45, 53, 111, the second and third displays can display input devices], the interactive computer program being configured to display a visual representation of the first infrastructure on the second display screen [Falash: Fig. 5, (8), Paras. 45, 53, 111, the second and third displays can display input devices, cockpit views, and virtual participants], the method comprising the steps of: 
Falash: Fig. 5, Para. 45, adjustable immersive station, moveable seat and input devices], the assembly comprising a first instrument module [Falash: Fig. 5, (8), Paras. 45-46, 54, the secondary and third displays can display any cockpit and training device], a first seat [Fig. 5, (4), Para. 45, seat], and the first display screen positioned with respect to one another according to a first spatial configuration [Falash: Fig. 5, (6), Para. 45, first display 3D HDTV positioned in front of user]; 
changing the position of at least one of the first instrument module, the first seat, and the first display screen within the first infrastructure to transition the first assembly into a second spatial configuration [Falash: Fig. 5, Para. 45, adjustable input devices, main display, and seat]; and 
configuring the interactive computer program to display on the second display screen the visual representation of the first infrastructure as a function of the second spatial configuration [Falash: Fig. 5, (8), Paras. 45, 53, 111, the second and third displays can display input devices, cockpit views, and virtual participants]; and
visual representation of the first infrastructure including a first virtualized2Patent Application No. 16/998,570Docket No. L80009024US2 instrument of the first instrument module that is inaccessible to the second pilot or the instructor in the second infrastructure [Tadokoro: Fig. 4B, Para. 59, the student terminal does not allow a user… to access (use) an object in a locked state… (i.e. the teacher can lock item so only the teacher can access/manipulate while the student can only view the locked items)]. 

However, the prior art of record does not teach providing as part of the first infrastructure a first assembly having an adjustable spatial configuration and one or more cameras configured 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of providing as part of the first infrastructure a first assembly having an adjustable spatial configuration and one or more cameras configured to capture a spatial configuration of the first assembly; configuring the interactive computer program to receive configuration data from the one or more cameras in the first infrastructure, and to display on the second display screen of the second infrastructure the visual representation of the second spatial configuration of the first infrastructure, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179